              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 1 of 34




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


SABLE NETWORKS, INC. AND
SABLE IP, LLC,                                     Civil Action No._________

                   Plaintiffs,
                                                   JURY TRIAL DEMANDED
              v.

SONICWALL INC.,

                   Defendant.


                                 COMPLAINT FOR PATENT INFRINGEMENT

         Sable Networks, Inc. and Sable IP, LLC (collectively, “Sable” or “Plaintiffs”) bring this

action and make the following allegations of patent infringement relating to U.S. Patent Nos.:

6,954,431 (the “’431 patent”); 6,977,932 (the “’932 patent”); 7,630,358 (the “’358 patent”); and

8,243,593 (the “’593 patent”) (collectively, the “patents-in-suit”). Defendant SonicWall Inc.

(“SonicWall” or “Defendant”) infringes the patents-in-suit in violation of the patent laws of the

United States of America, 35 U.S.C. § 1 et seq.

                                           INTRODUCTION
         1.     The patents-in-suit arise from technologies developed by Dr. Lawrence G. Roberts

- one of the founding fathers of the internet. 1 The patents relate to technologies for efficiently

managing the flow of data packets over routers and switch devices. Dr. Roberts and engineers at

Caspian Networks, Inc. and later Sable Networks, Inc. developed these technologies to address the

increasing amount of data sent over computer networks.



1
    Chris Woodford, THE INTERNET: A HISTORICAL ENCYCLOPEDIA VOLUME 2 at 204 (2005)
    (“Widely regarded as one of the founding fathers of the Internet, Lawrence Roberts was the
    primary architect of ARPANET, the predecessor of the Internet.”).

                                 COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 1 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 2 of 34




          2.     Dr. Roberts is best known for his work as the Chief Scientist of the Advanced

Research Projects Agency (ARPA) where he designed and oversaw the implementation of

ARPANET, the precursor to the internet. Dr. Roberts’ work on ARPANET played a key role in

the development of digital network transmission technologies. 2 Initially, ARPANET was used

primarily to send electronic mail and Dr. Roberts developed the first program for reading and

sending electronic messages.




Keenan Mayo and Peter Newcomb, How The Web Was Won, VANITY FAIR at 96-97 (January 7,
2009); One of the Engineers Who Invented the Internet Wants to Build A Radical new Router,
IEEE SPECTRUM MAGAZINE (July 2009); Katie Hafner, Billions Served Daily, and Counting, N.Y.
TIMES at G1 (December 6, 2001)(“Lawrence Roberts, who was then a manager at the Advanced
Research Projects Agency's Information Processing Techniques Office, solved that problem after
his boss began complaining about the volume of e-mail piling up in his in box. In 1972, Dr. Roberts
produced the first e-mail manager, called RD, which included a filing system, as well as a Delete
function.”).

          3.     Dr. Roberts’ work on ARPANET played a key role in the development of packet

switching networks. Packet switching is a digital network transmission process in which data is

broken into parts which are sent independently and reassembled at a destination. Electronic

messages sent over the ARPANET were broken up into packets then routed over a network to a

destination. “In designing the ARPANET, Roberts expanded on the work he'd done at MIT, using




2
    Katie Hafner, Lawrence Roberts, Who Helped Design Internet’s Precursor, N.Y. TIMES at A2
    (December 31, 2018) (“Dr. Roberts was considered the decisive force behind packet switching,
    the technology that breaks data into discrete bundles that are then sent along various paths around
    a network and reassembled at their destination.”).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                         Page 2 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 3 of 34




those tiny data packets to send information from place to place.” 3 Packet switching has become

the primary technology for data communications over computer networks.




George Johnson, From Two Small Nodes, a Mighty Web Has Grown, N.Y. TIMES at F1 (October
12, 1999).

       4.      After leaving ARPANET, Dr. Roberts grew increasingly concerned that existing

technologies for routing data packets were incapable of addressing the increasing amounts of data

traversing the internet. 4   Dr. Roberts identified that as the “Net grows, the more loss and

transmission of data occurs. Eventually, gridlock will set in.” 5

      The Internet is broken. I should know: I designed it. In 1967, I wrote the first plan
      for the ancestor of today's Internet, the Advanced Research Projects Agency
      Network, or ARPANET, and then led the team that designed and built it. The main
      idea was to share the available network infrastructure by sending data as small,
      independent packets, which, though they might arrive at different times, would still
      generally make it to their destinations. The small computers that directed the data
      traffic-I called them Interface Message Processors, or IMPs-evolved into today's
      routers, and for a long time they've kept up with the Net's phenomenal growth. Until
      now.
Lawrence Roberts, A Radical New Router, IEEE SPECTRUM Vol. 46(7) at 34 (August 2009)
(emphasis added).

3
  Code Metz, Larry Roberts Calls Himself the Founder of The Internet. Who Are You To Argue,
   WIRED MAGAZINE (September 24, 2012); John C. McDonald, FUNDAMENTALS OF DIGITAL
   SWITCHING at 211 (1990) (“The ARPANET was, in part, an experimental verification of the
   packet switching concept. Robert’s objective was a new capability for resource sharing.”).
4
  eWeek Editors, Feeling A Little Congested, EWEEK MAGAZINE (September 24, 2001) (“Lawrence
   Roberts, one of the primary developers of Internet precursor ARPANet and CTO of Caspian
   Networks, recently released research indicating that Net traffic has quadrupled during the past
   year alone.”).
5
   Michael Cooney, Can ATM Save The Internet, NETWORK WORLD at 16 (May 20, 1996);
  Lawrence Roberts, A RADICAL NEW ROUTER, IEEE Spectrum Vol. 46 34-39 (August 2009).

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 3 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 4 of 34




        5.         In 1998, Dr. Roberts founded Caspian Networks. 6 At Caspian Networks, Dr.

Roberts developed a new kind of internet router to efficiently route packets over a network. This

new router was aimed at addressing concerns about network “gridlock.” In a 2001 interview with

Wired Magazine, Dr. Roberts discussed the router he was developing at Caspian Networks – the

Apeiro. “Roberts says the Apeiro will also create new revenue streams for the carriers by solving

the ‘voice and video problem.’ IP voice and video, unlike email and static Web pages, breaks

down dramatically if there's a delay - as little as a few milliseconds - in getting packets from host

to recipient.” 7




Jim Duffy, Router Newcomers take on Cisco, Juniper, NETWORK WORLD at 14 (April 14, 2013);
Stephen Lawson, Caspian Testing Stellar Core Offering, NETWORK WORLD at 33 (December 17,
2001); Tim Greene, Caspian Plans Superfast Routing For The ‘Net Core, NETWORK WORLD at 10
(January 29, 2001); Andrew P. Madden, Company Spotlight: Caspian Networks, MIT
TECHNOLOGY REVIEW at 33 (August 2005); and Loring Wirbel, Caspian Moves Apeiro Router To
Full Availability, EE TIMES (April 14, 2003).
        6.         The Apeiro debuted in 2003. The Apeiro, a flow-based router, can identify the

nature of a packet – be it audio, text, or video, and prioritize it accordingly. The Apeiro included



6
  Caspian Networks, Inc. was founded in 1998 as Packetcom, LLC and changed its name to
  Caspian Networks, Inc. in 1999.
7
  John McHugh, The n-Dimensional Superswitch, WIRED MAGAZINE (May 1, 2001).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 4 of 34
            Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 5 of 34




numerous technological advances including quality of service (QoS) routing and flow-based

routing.

       7.     At its height, Caspian Networks Inc. raised more than $300 million dollars and

grew to more than 320 employees in the pursuit of developing and commercializing Dr. Roberts’

groundbreaking networking technologies, including building flow-based routers that advanced

quality of service and load balancing performance. However, despite early success with its

technology and business, Caspian hit hard times when the telecommunications bubble burst.

       8.     Sable Networks, Inc. was formed by Dr. Sang Hwa Lee to further develop and

commercialize the flow-based networking technologies developed by Dr. Roberts and Caspian

Networks. 8 Sable Networks, Inc. has continued its product development efforts and has gained

commercial success with customers in Japan, South Korea, and China. Customers of Sable

Networks, Inc. have included: SK Telecom, NTT Bizlink, Hanaro Telecom, Dacom Corporation,

USEN Corporation, Korea Telecom, China Unicom, China Telecom, and China Tietong.




SK Telecom and Sable Networks Sign Convergence Network Deal, COMMS UPDATE – TELECOM
NEWS SERVICE (February 4, 2009) (“South Korean operator SK Telecom has announced that it has
signed a deal with US-based network and solutions provider Sable Networks.”); China Telecom
Deploys Sable, LIGHT READING NEWS FEED (November 19, 2007) (“Sable Networks Inc., a leading
8
 Dr. Lee, through his company Mobile Convergence, Ltd. purchased the assets of Caspian
Networks Inc. and subsequently created Sable Networks, Inc.

                           COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Page 5 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 6 of 34



provider of service controllers, today announced that China Telecom Ltd, the largest landline
telecom company in China, has deployed the Sable Networks Service Controller in their
network.”).
       9.     Armed with the assets of Caspian Networks Inc. as well as members of Caspian

Networks’ technical team, Sable Networks, Inc. continued the product development efforts

stemming from Dr. Roberts’ flow-based router technologies. Sable Networks, Inc. developed

custom application-specific integrated circuits (“ASIC”) designed for flow traffic management.

Sable Network, Inc.’s ASICs include the Sable Networks SPI, which enables 20 Gigabit flow

processing. In addition, Sable Networks, Inc. developed and released S-Series Service Controllers

(e.g., S80 and S240 Service Controller models) that contain Sable Networks’ flow-based

programmable ASICs, POS and Ethernet interfaces, and carrier-hardened routing and scalability

from 10 to 800 Gigabits.




SABLE NETWORKS S-SERIES SERVICE CONTROLLERS (showing the S240-240G Multi-Shelf System,
S80-80G Single-Shelf System, and S20-20G Stand-Alone System).

       10.    Sable pursues the reasonable royalties owed for SonicWall’s use of the inventions

claimed in Sable’s patent portfolio, which arise from Caspian Networks and Sable Networks’

groundbreaking technology.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 6 of 34
                 Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 7 of 34



                                     SABLE’S PATENT PORTFOLIO
       11.        Sable’s patent portfolio includes over 34 patent assets, including 14 granted U.S.

patents.   Dr. Lawrence Roberts’ pioneering work on QoS traffic prioritization, flow-based

switching and routing, and the work of Dr. Roberts’ colleagues at Caspian Networks Inc. and Sable

Networks, Inc. are claimed in the various patents owned by Sable.

       12.        Highlighting the importance of the patents-in-suit is the fact that the Sable’s patent

portfolio has been cited by over 1,000 U.S. and international patents and patent applications

assigned to a wide variety of the largest companies operating in the computer networking field.

Sable’s patents have been cited by companies such as:

             •    Cisco Systems, Inc. 9
             •    Juniper Networks, Inc. 10
             •    Broadcom Limited 11
             •    EMC Corporation 12
             •    F5 Networks, Inc. 13
             •    Verizon Communications Inc. 14
             •    Microsoft Corporation 15
             •    Intel Corporation 16
             •    Extreme Networks, Inc. 17
             •    Huawei Technologies Co., Ltd. 18


9
  See, e.g., U.S. Patent Nos. 7,411,965; 7,436,830; 7,539,499; 7,580,351; 7,702,765; 7,817546;
   7,936,695; 8,077,721; 8,493,867; 8,868,775; and 9,013,985.
10
   See, e.g., U.S. Patent Nos. 7,463,639; 7,702,810; 7,826,375; 8,593,970; 8,717,889; 8,811,163;
   8,811,183; 8,964,556; 9,032,089; 9,065,773; and 9,832,099.
11
   See, e.g., U.S. Patent No. 7,187,687; 7,206,283; 7,266,117; 7,596,139; 7,649,885; 8,014,315;
   8,037,399; 8,170,044; 8,194,666; 8,271,859; 8,448,162; 8,493,988; 8,514,716; and 7,657,703.
12
    See, e.g., U.S. Patent Nos. 6,976,134; 7,185,062; 7,404,000; 7,421,509; 7,864,758; and
   8,085,794.
13
   See, e.g., U.S. Patent Nos. 7,206,282; 7,580,353; 8,418,233; 8,565,088; 9,225,479; 9,106,606;
   9,130,846; 9,210,177; 9,614,772; 9,967,331; and 9,832,069.
14
    See, e.g., U.S. Patent Nos. 7,349,393; 7,821,929; 8,218,569; 8,289,973; 9,282,113; and
   8,913,623.
15
   See, e.g., U.S. Patent Nos. 7,567,504; 7,590,736; 7,669,235; 7,778,422; 7,941,309; 7,636,917;
   9,571,550; and 9,800,592.
16
   See, e.g., U.S. Patent Nos. 7,177,956; 7,283,464; 9,485,178; 9,047,417; 8,718,096; 8,036,246;
   8,493,852; and 8,730,984.
17
   See, e.g., U.S. Patent Nos. 7,903,654; 7,978,614; 8,149839; 10,212,224; 9,112,780; and
   8,395,996.
18
   See, e.g., U.S. Patent Nos. 7,903,553; 7,957,421; 10,015,079; 10,505,840; and Chinese Patent

                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 7 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 8 of 34



                                             THE PARTIES

SABLE NETWORKS, INC.

         13.    Sable Networks, Inc. (“Sable Networks”) is a corporation organized and existing

under the laws of the State of California.

         14.    Sable Networks was formed to continue the research, development, and

commercialization work of Caspian Networks Inc., which was founded by Dr. Lawrence Roberts

to provide flow-based switching and routing technologies to improve the efficiency and quality of

computer networks.

         15.    Sable Networks is the owner by assignment of all of the patents-in-suit.


SABLE IP, LLC
         16.    Sable IP, LLC (“Sable IP”) is a Delaware limited liability company with its

principal place of business at 225 S. 6th Street, Suite 3900, Minneapolis, Minnesota 55402.

Pursuant to an exclusive license agreement with Sable Networks, Sable IP is the exclusive licensee

of the patents-in-suit.

SONICWALL INC.

         17.    SonicWall Inc. (“SonicWall”), is a Delaware corporation with its principal place of

business at 1033 McCarthy Blvd., Milpitas, CA 95035. SonicWall may be served through its

registered agent Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808.

         18.    SonicWall conducts business operations within the Western District of Texas where

it sells, develops, and/or markets its products including facilities in Austin, Texas. Several key

SonicWall employees work out of SonicWall’s Austin, Texas offices, including but not limited to



   Nos. CN108028828 and CN106161333.

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 8 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 9 of 34




a Vice President of Web and Digital Experience, a Director of Marketing, and a Director of

Finance.

                                    JURISDICTION AND VENUE

       19.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1338(a).

       20.     This Court has personal jurisdiction over SonicWall in this action because

SonicWall has committed acts within the Western District of Texas giving rise to this action and

has established minimum contacts with this forum such that the exercise of jurisdiction over

SonicWall would not offend traditional notions of fair play and substantial justice. Defendant

SonicWall, directly and/or through subsidiaries or intermediaries (including distributors, retailers,

and others), has committed and continues to commit acts of infringement in this District by, among

other things, offering to sell and selling products and/or services that infringe the patents-in-suit.

SonicWall has offices and key employees located in Austin, Texas, and actively directs its

activities to customers located in the State of Texas.

       21.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant SonicWall maintains a regular and established place of business in the Western District

of Texas, has transacted business in the Western District of Texas, and has committed acts of direct

and indirect infringement in the Western District of Texas.

       22.     SonicWall recently sought out the Western District of Texas as its preferred venue

to defend itself against allegations of patent infringement. On July 2, 2020, SonicWall filed the

following declaratory judgment action against Proven Networks, LLC in this District: SonicWall

Inc. v. Proven Networks, LLC, C.A. No. 1:20-cv-00715 (W.D. Tex. July 2, 2020).



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 9 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 10 of 34




       23.     This Court has personal jurisdiction over SonicWall. SonicWall has conducted and

does conduct business within the State of Texas. SonicWall, directly or through subsidiaries or

intermediaries (including distributors, retailers, and others), ships, distributes, makes, uses, offers

for sale, sells, imports, and/or advertises (including by providing an interactive web page) its

products and/or services in the United States and the Western District of Texas and/or contributes

to and actively induces its customers to ship, distribute, make, use, offer for sale, sell, import,

and/or advertise (including the provision of an interactive web page) infringing products and/or

services in the United States and the Western District of Texas. SonicWall, directly and through

subsidiaries or intermediaries (including distributors, retailers, and others), has purposefully and

voluntarily placed one or more of its infringing products and/or services, as described below, into

the stream of commerce with the expectation that those products will be purchased and used by

customers and/or consumers in the Western District of Texas. These infringing products and/or

services have been and continue to be made, used, sold, offered for sale, purchased, and/or

imported by customers and/or consumers in the Western District of Texas. SonicWall has

committed acts of patent infringement within the Western District of Texas. SonicWall interacts

with customers in Texas, including through visits to customer sites in Texas. Through these

interactions and visits, SonicWall directly infringes the patents-in-suit. SonicWall also interacts

with customers who sell the Accused Products into Texas, knowing that these customers will sell

the Accused Products into Texas, either directly or through intermediaries.

       24.     SonicWall has minimum contacts with this District such that the maintenance of

this action within this District would not offend traditional notions of fair play and substantial

justice. Thus, the Court therefore has both general and specific personal jurisdiction over

SonicWall.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 10 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 11 of 34




                                      THE ASSERTED PATENTS

U.S. PATENT NO. 6,954,431

       25.        U.S. Patent No. 6,954,431 (the “’431 patent”) entitled, Micro-Flow Management,

was filed on December 6, 2001, and claims priority to April 19, 2000. The ‘431 patent is subject

to a 35 U.S.C. § 154(b) term extension of 722 days. Sable Networks, Inc. is the owner by

assignment of the ‘431 patent. Sable IP is the exclusive licensee of the ‘431 patent. A true and

correct copy of the ‘431 patent is attached hereto as Exhibit A.

       26.        The ‘431 patent discloses novel methods and systems for managing data traffic

comprising a plurality of micro-flows through a network.

       27.        The inventions disclosed in the ‘431 patent improve the quality of service in data

transmissions over a computer network by relying on per micro-flow state information that enables

rate and delay variation requirements to be within set quantified levels of service.

       28.        The ‘431 patent discloses technologies that speed the rate at which data can

effectively travel over a computer network by optimizing packet discarding.

       29.        The ‘431 patent discloses the use of micro-flow state information to determine the

rate of each flow, thus optimizing discards and optimizing the quality of service of data

transmission.

       30.        The ‘431 patent discloses methods and systems that avoid networking system

degradation by not overloading network switch buffers.

       31.        The ‘431 patent discloses a method for managing data traffic through a network

that determines a capacity of a buffer containing a micro-flow based on a characteristic.

       32.        The ‘431 patent discloses a method for managing data traffic through a network

that assigns an acceptable threshold value for the capacity of the buffer over a predetermined

period of time.

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 11 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 12 of 34




        33.       The ‘431 patent discloses a method for managing data traffic through a network

that delegates a portion of available bandwidth in the network to the micro-flow.

        34.       The ‘431 patent discloses a method for managing data traffic through a network

that uses the buffer for damping jitter associated with the micro-flow.

        35.       The ‘431 patent has been cited by 103 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘431 patent as

relevant prior art:

              •   Cisco Systems, Inc.
              •   Juniper Networks, Inc.
              •   Broadcom Limited
              •   Intel Corporation
              •   Sun Microsystems, Inc.
              •   Oracle Corporation
              •   Samsung Electronics Co., Ltd.
              •   Adtran, Inc.
              •   Time Warner Cable, Inc.
              •   FSA Technologies, Inc.
              •   Internap Corporation
              •   France Telecom
              •   The Boeing Company
              •   Wistaria Trading, Ltd.

U.S. PATENT NO. 6,977,932

        36.       U.S. Patent No. 6,977,932 (the “’932 patent”) entitled, System and Method for

Network Tunneling Utilizing Micro-Flow State Information, was filed on January 16, 2002. The

‘932 patent is subject to a 35 U.S.C. § 154(b) term extension of 815 days. Sable Networks, Inc. is

the owner by assignment of the ‘932 patent. Sable IP is the exclusive licensee of the ‘932 patent.

A true and correct copy of the ‘932 patent is attached hereto as Exhibit B.

        37.       The ‘932 patent discloses novel methods and apparatuses for utilizing a router

capable of network tunneling utilizing flow state information.



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 12 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 13 of 34




         38.     The inventions disclosed in the ‘932 patent enable the use of micro-flow state

information to improve network tunneling techniques.

         39.     The inventions disclosed in the ‘932 patent maintain flow state information for

various quality of service characteristics by utilizing aggregate flow blocks.

         40.     The aggregate flow blocks disclosed in the ‘932 patent maintain micro-flow block

information.

         41.     The technologies claimed in the ‘932 patent speed the flow of network traffic over

computer networks by avoiding time consuming and processor intensive tasks by combining flow

state information with other information such as label switched paths utilization information. This

permits the micro-flows associated with an aggregate flow block to all be processed in a similar

manner.

         42.     The technologies disclosed in the ‘932 patent result in more efficient computer

networks by avoiding the processor intensive tasks of searching millions of flow blocks to identify

flow blocks having certain micro-flow characteristics in order to process large numbers of micro-

flows.

         43.     The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing an aggregate flow block having tunnel specific information for a particular

network tunnel.

         44.     The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information containing a flow block having flow state information for a micro-flow, the flow block

further including an identifier that associates the flow block with the aggregate flow block.

         45.     The ‘932 patent discloses a router capable of network tunneling utilizing flow state

information wherein the aggregate flow block stores statistics for the particular network tunnel.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 13 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 14 of 34




        46.       The ‘932 patent has been cited by 86 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘932 patent as

relevant prior art:

              •   Cisco Systems, Inc.
              •   Juniper Networks, Inc.
              •   Avaya, Inc.
              •   Fujitsu, Ltd.
              •   Intel Corporation
              •   Nokia Corporation
              •   Qualcomm, Inc.
              •   Sprint Communications Co.
              •   Telefonaktiebolaget LM Ericsson
              •   Verizon Communications, Inc.

U.S. PATENT NO. 7,630,358

        47.       U.S. Patent No. 7,630,358 (“the ‘358 patent”) entitled, Mechanism for

Implementing Multiple Logical Routers Within A Single Physical Router, was filed on July 9, 2002,

and claims priority to July 9, 2001. The ‘358 patent is subject to a 35 U.S.C. § 154(b) term

extension of 1,136 days. Sable Networks, Inc. is the owner by assignment of the ‘358 patent.

Sable IP is the exclusive licensee of the ‘358 patent. A true and correct copy of the ‘358 patent is

attached hereto as Exhibit C.

        48.       The ‘358 patent claims specific methods and systems for implementing multiple

logical routers within a single physical router.

        49.       The ‘358 patent discloses systems and methods that combine the benefits of multi-

routers and virtual routers. The logical routers are included within the same physical router;

however, internal links permit improved efficiency over virtual routers because the technologies

claimed in the ‘358 patent can take advantage of the fact that the logical routers are not standalone

routers bur are embodied in the same physical router.



                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 14 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 15 of 34




        50.       The ‘358 patent discloses technology for implementing multiple logical routers

within a single physical router.

        51.       The ‘358 patent discloses a router with a first set of one or more components

capable of being figured to implement a first logical router within the router.

        52.       The ‘358 patent discloses a router with a second set of one or more components

capable of being configured to implement a second logical router within the router.

        53.       The ‘358 patent discloses a router with a forwarding routing table that comprises

an identifier that indicates an internal link is internal rather than an external link.

        54.       The ‘358 patent discloses a router wherein the first and second sets of components

comprise functionality for establishing the internal link between the first logical router and the

second logical router and advertising the internal link to other routers external to the router such

that the first and second logical routers appear to the other routers as interconnected standalone

routers, wherein the internal link is a logical, non-physical entity.

        55.       The ‘358 patent has been cited by 42 United States and international patents and

patent applications as relevant prior art. Specifically, patents issued to the following companies

have all cited the ‘358 patent as relevant prior art:

              •   Cisco Systems, Inc.
              •   Dell Technologies, Inc.
              •   Juniper Networks, Inc.
              •   Nicira, Inc.
              •   International Business Machines Corporation
              •   NantWorks, LLC
              •   Telefonaktiebolaget LM Ericsson
              •   Verizon Communications, Inc.

U.S. PATENT NO. 8,243,593

        56.       U.S. Patent No. 8,243,593 entitled, Mechanism for Identifying and Penalizing

Misbehaving Flows in a Network, was filed on December 22, 2004. The ‘593 patent is subject to

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                          Page 15 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 16 of 34




a 35 U.S.C. § 154(b) term extension of 1,098 days. Sable Networks, Inc. is the owner by

assignment of the ’593 patent. Sable IP is the exclusive licensee of the ‘593 patent. A true and

correct copy of the ‘593 patent is attached hereto as Exhibit D.

       57.     The ‘593 patent discloses novel methods and systems for processing a flow of a

series of information packets.

       58.     The inventions disclosed in the ‘593 patent teach technologies that permit the

identification and control of less desirable network traffic.

       59.     Because the characteristics of data packets in undesirable network traffic can be

disguised, the ‘593 patent improves the operation of computer networks by disclosing technologies

that monitor the characteristics of flows of data packets rather than ancillary factors such as port

numbers or signatures.

       60.     The ‘593 patent discloses tracking the behavioral statistics of a flow of data packets

that can be used to determine whether the flow is undesirable.

       61.     The ‘593 patent further discloses taking actions to penalize the flow of undesirable

network traffic.

       62.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that maintains a set of behavioral statistics for the flow, wherein the set of behavioral

statistics is updated based on each information packet belonging to the flow, as each information

packet is processed.

       63.     The ‘593 patent discloses a method for processing a flow of a series of information

packets that determines, based at least partially upon the set of behavioral statistics, whether the

flow is exhibiting undesirable behavior.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 16 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 17 of 34




        64.       The ‘593 patent discloses that the determination as to whether the flow is exhibiting

undesirable behavior is made regardless of the presence or absence of congestion.

        65.       The ‘593 patent discloses a method for processing a flow of data packets that

enforces a penalty on the flow in response to a determination that the flow is exhibiting undesirable

behavior.

        66.       The ‘593 patent has been cited by 17 patents and patent applications as relevant

prior art. Specifically, patents issued to the following companies have cited the ‘593 patent as

relevant prior art.

              •   Cisco Systems, Inc.
              •   AT&T, Inc.
              •   International Business Machines Corporation
              •   Telecom Italia S.p.A.
              •   McAfee, LLC


                                            COUNT I
                            INFRINGEMENT OF U.S. PATENT NO. 6,954,431

        67.       Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        68.       SonicWall designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for managing data traffic comprising a plurality of micro-flows through

a network.

        69.       SonicWall designs, makes, sells, offers to sell, imports, and/or uses SonicWall

network security appliances running SonicOS 6.2 or later, including: SonicWall TZ Series

Firewalls (including at least the following models: TZ105W, TZ205, TZ205W, TZ215, TZ270,

TZ270W, TZ300, TZ300P, TZ300W, TZ350, TZ350W, TZ370, TZ370W, TZ400, TZ400W,

TZ470, TZ470W, TZ500, TZ500W, TZ570, TZ570P, TZ570W, TZ600, TZ600P, TZ670, SOHO,


                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 17 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 18 of 34




SOHO W, SOHO 250, and SOHO 250W); SonicWall NSa Series Firewalls (including at least the

following models: NSa 220, NSa 220W, NSa 250M, NSa 250MW, NSa 2600, NSa 2650, NSa

2700, NSa 3650, Nsa 4650, NSa 5650, NSa 6650, NSa 9250, NSa 9450, and NSa 9650); SonicWall

NSsp Series Firewalls (including at least the following models: NSsp 12400, NSsp 12800, and

NSsp 15700); SonicWall SuperMassive Series Firewalls (including at least the following models:

9200, 9400, 9600, and 9800); and SonicWall E-Class Series Network Security Appliances

(including at least the following models: E5599, E6500, and E8500) (collectively, the “SonicWall

'431 Products(s)”).

       70.     One or more SonicWall subsidiaries and/or affiliates use the SonicWall ‘431

Products in regular business operations.

       71.     One or more of the SonicWall ‘431 Products include technology for managing data

traffic comprising a plurality of micro-flows through a network.

       72.     One or more of the SonicWall ‘431 Products determine the capacity of a buffer

containing a micro-flow based on a characteristic.

       73.     One or more of the SonicWall ‘431 Products assign an acceptable threshold value

for the capacity of the buffer over a predetermined period of time.

       74.     One or more of the SonicWall ‘431 Products delegate a portion of available

bandwidth in the network to the micro-flow.

       75.     The SonicWall ‘431 Products enable the setting of thresholds for a buffer that

include the ability to set a threshold as a percentage of the buffer.

       76.     One or more of the SonicWall ‘431 Products use the buffer for damping jitter

associated with the micro-flow.

       77.     The SonicWall ‘431 Products use buffers to limit jitter which is delay variance.



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 18 of 34
             Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 19 of 34




       78.     SonicWall has directly infringed and continues to directly infringe the ‘431 patent

by, among other things, making, using, offering for sale, and/or selling technology for managing

data traffic comprising a plurality of micro-flows through a network, including but not limited to

the SonicWall ‘431 Products.

       79.     The SonicWall ‘431 Products are available to businesses and individuals

throughout the United States.

       80.     The SonicWall ‘431 Products are provided to businesses and individuals located in

the Western District of Texas.

       81.     By making, using, testing, offering for sale, and/or selling products and services for

managing data traffic comprising a plurality of micro-flows through a network, including but not

limited to the SonicWall ‘431 Products, SonicWall has injured Plaintiffs and is liable to Plaintiffs

for directly infringing one or more claims of the ‘431 patent, including at least claim 1 pursuant to

35 U.S.C. § 271(a).

       82.     SonicWall also indirectly infringes the ‘431 patent by actively inducing

infringement under 35 USC § 271(b).

       83.     SonicWall has had knowledge of the ‘431 patent since at least service of this

Complaint or shortly thereafter, and SonicWall knew of the ‘431 patent and knew of its

infringement, including by way of this lawsuit.

       84.     SonicWall intended to induce patent infringement by third-party customers and

users of the SonicWall ‘431 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. SonicWall specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘431 patent. SonicWall performed the acts that



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 19 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 20 of 34




constitute induced infringement, and would induce actual infringement, with knowledge of the

‘431 patent and with the knowledge that the induced acts would constitute infringement. For

example, SonicWall provides the SonicWall ‘431 Products that have the capability of operating in

a manner that infringe one or more of the claims of the ‘431 patent, including at least claim 1, and

SonicWall further provides documentation and training materials that cause customers and end

users of the SonicWall ‘431 Products to utilize the products in a manner that directly infringe one

or more claims of the ‘431 patent. 19 By providing instruction and training to customers and end-

users on how to use the SonicWall ‘431 Products in a manner that directly infringes one or more

claims of the ‘431 patent, including at least claim 1, SonicWall specifically intended to induce

infringement of the ‘431 patent. SonicWall engaged in such inducement to promote the sales of

the SonicWall ‘431 Products, e.g., through SonicWall user manuals, product support, marketing

materials, and training materials to actively induce the users of the accused products to infringe

the ‘431 patent. Accordingly, SonicWall has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe the ‘431

patent, knowing that such use constitutes infringement of the ‘431 patent.

         85.     The ‘431 patent is well-known within the industry as demonstrated by multiple

citations to the ‘431 patent in published patents and patent applications assigned to technology

companies and academic institutions. SonicWall is utilizing the technology claimed in the ‘431


19
     See, e.g., SonicWall SonicOS 6.5 System Setup Administration, SONICWALL DOCUMENTATION
     (July 2020); SonicWall SonicOS 6.2 Administration Guide, SONICWALL DOCUMENTATION
     (November 2017); SonicOS 6.5 Security Configuration Guide, SONICWALL DOCUMENTATION
     (May 2020); SonicOS 7 Rules and Policies Administration Guide, SONICWALL
     DOCUMENTATION (January 2021); SonicOS and SonicOSX 7 Users Administration Guide for
     the TZ and NSv Series, SONICWALL DOCUMENTATION (August 2020); SonicOS 6.5 NSsp 1 2000
     / SM 9800 System Setup, SONICWALL DOCUMENTATION (February 2019); SonicOS Platform
     Data Sheet, SONICWALL DOCUMENTATION (2019); SonicOS 6.5 NSsp 12000 / SM 9800 Security
     Configuration Administration, SONICWALL DOCUMENTATION (January 2019); SonicWall
     SonicOS 6.5 NSv Policies Administration, SONICWALL DOCUMENTATION (August 2019); and
     SonicWall SonicOS API 6.5.4 Reference, SONICWALL DOCUMENTATION (May 2019).

                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 20 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 21 of 34




patent without paying a reasonable royalty. SonicWall is infringing the ‘431 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        86.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘431 patent.

        87.     As a result of SonicWall’s infringement of the ‘431 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for SonicWall’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

SonicWall together with interest and costs as fixed by the Court.

                                          COUNT II
                           INFRINGEMENT OF U.S. PATENT NO. 6,977,932

        88.     Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        89.     SonicWall designs, makes, sells, offers to sell, imports, and/or uses SonicWall

network security appliances running SonicOS 7.0 or later, including: SonicWall TZ Series

Firewalls (including at least the following models: TZ270, TZ370, TZ470, TZ570, TZ670);

SonicWall NSa Series Firewalls (including at least the following models: NSa2650, NSa2700,

NSa3650, NSa4650, NSa5650), NSa 6650, NSa9250, NSa9450, NSa9650); and SonicWall NSsp

Series Firewalls (including at least the following models: NSsp15700, NSsp12800, NSsp12400)

(collectively, the “SonicWall '932 Products(s)”).

        90.     One or more SonicWall subsidiaries and/or affiliates use the SonicWall ‘932

Products in regular business operations.




                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 21 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 22 of 34




        91.      SonicWall has directly infringed and continues to directly infringe the ‘932 patent

by, among other things, making, using, offering for sale, and/or selling technology that utilize flow

state information to perform a method of network tunneling.

        92.      One or more of the SonicWall ‘932 Products utilize flow state information to

perform a network tunneling method.

        93.      One or more of the SonicWall ‘932 Products create a flow block having flow state

information for a received first data packet of a micro-flow.

        94.      One or more of the SonicWall ‘932 Products store a tunnel identifier for the micro-

flow in the flow block, the tunnel identifier identifying a selected network tunnel to be used to

transmit the data packet.

        95.      One or more of the SonicWall ‘932 Products index an aggregate flow block using

the tunnel identifier.

        96.      One or more of the SonicWall ‘932 Products utilize an aggregate flow block with

tunnel specific information for the selected network tunnel and that stores statistics for the selected

network tunnel.

        97.      One or more of the SonicWall ‘932 Products transmit data packets using the

selected network tunnel based on the tunnel specific information.

        98.      The SonicWall ‘932 Products are available to businesses and individuals

throughout the United States.

        99.      The SonicWall ‘932 Products are provided to businesses and individuals located in

the Western District of Texas.

        100.     By making, using, testing, offering for sale, and/or selling products utilizing flow

state information to perform a method of network tunneling, including but not limited to the



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                        Page 22 of 34
                Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 23 of 34




SonicWall ‘932 Products, SonicWall has injured Plaintiffs and is liable to Plaintiffs for directly

infringing one or more claims of the ‘932 patent, including at least claim 1 pursuant to 35 U.S.C.

§ 271(a).

         101.     SonicWall also indirectly infringes the ‘932 patent by actively inducing

infringement under 35 USC § 271(b).

         102.     SonicWall has had knowledge of the ‘932 patent since at least service of this

Complaint or shortly thereafter, and SonicWall knew of the ‘932 patent and knew of its

infringement, including by way of this lawsuit.

         103.     SonicWall intended to induce patent infringement by third-party customers and

users of the SonicWall ‘932 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. SonicWall specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘932 patent. SonicWall performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘932 patent and with the knowledge that the induced acts would constitute infringement. For

example, SonicWall provides the SonicWall ‘932 Products that have the capability of operating in

a manner that infringe one or more of the claims of the ‘932 patent, including at least claim 1, and

SonicWall further provides documentation and training materials that cause customers and end

users of the SonicWall ‘932 Products to utilize the products in a manner that directly infringe one

or more claims of the ‘932 patent. 20 By providing instruction and training to customers and end-


20
     See, e.g. SonicOS and SonicOSX 7 Tools & Monitors Administration Guide, SONICWALL
     DOCUMENTATION (August 2020); SonicOSX 7 Rules and Policies Administration Guide,
     SONICWALL DOCUMENTATION (August 2020); Configure WAN Group VPN On A SonicWall
     Firewall, SonicWall YouTube Channel (August 24, 2018), available at:
     https://www.youtube.com/watch?sonicv=de2bnAIqz60; SonicWall SonicOS 6.5 Connectivity
     Administration, SONICWALL DOCUMENTATION (July 2020); SonicWall SonicOS 6.2.5 / 6.2.7 /

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 23 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 24 of 34




users on how to use the SonicWall ‘932 Products in a manner that directly infringes one or more

claims of the ‘932 patent, including at least claim 1, SonicWall specifically intended to induce

infringement of the ‘932 patent. SonicWall engaged in such inducement to promote the sales of

the SonicWall ‘932 Products, e.g., through SonicWall user manuals, product support, marketing

materials, and training materials to actively induce the users of the accused products to infringe

the ‘932 patent. Accordingly, SonicWall has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe the ‘932

patent, knowing that such use constitutes infringement of the ‘932 patent.

        104.     The ‘932 patent is well-known within the industry as demonstrated by multiple

citations to the ‘932 patent in published patents and patent applications assigned to technology

companies and academic institutions. SonicWall is utilizing the technology claimed in the ‘932

patent without paying a reasonable royalty. SonicWall is infringing the ‘932 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        105.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘932 patent.

        106.     As a result of SonicWall’s infringement of the ‘932 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for SonicWall’s




   6.2.9 Log Events Reference Guide, SONICWALL DOCUMENTATION (July 2017); SonicWall
   SonicOS 6.5.1 Log Events Reference Guide, SONICWALL DOCUMENTATION (June 2018);
   SonicOS and SonicOSX 7 IPSec VPN Administration Guide, SONICWALL DOCUMENTATION
   (August 2020); SonicWall Network Security Appliance (NSa) Series Datasheet, SONICWALL
   DOCUMENTATION (2020); SonicWall NSa2700 Datasheet, SONICWALL DOCUMENTATION
   (2020); and SonicWall TZ Series (Gen 7) Integrated SD-Branch Platform For Next-Gen SMBs
   & Branches Datasheet, SONICWALL DOCUMENTATION (2020).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 24 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 25 of 34




infringement, but in no event less than a reasonable royalty for the use made of the invention by

SonicWall together with interest and costs as fixed by the Court.

                                        COUNT III
                          INFRINGEMENT OF U.S. PATENT NO. 7,630,358

        107.     Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        108.     SonicWall designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for implementing multiple logical routers within a single physical router.

        109.     SonicWall designs, makes, sells, offers to sell, imports, and/or uses SonicWall

Network Security NSv Series devices (including at least the following models: NSv1600, NSv870,

NSv800, NSv470, NSv400, NSv300, NSv270, NSv200, NSv10, NSv25, NSv50, and NSv100) (the

“SonicWall ‘358 Product(s)”).

        110.     One or more SonicWall subsidiaries and/or affiliates use the SonicWall ‘358

Products in regular business operations.

        111.     One or more of the SonicWall ‘358 Products include technology for implementing

multiple logical routers within a single physical router.

        112.     One or more of the SonicWall ‘358 Products include a router with a first set of one

or more components capable of being figured to implement a first logical router within the router.

        113.     One or more of the SonicWall ‘358 Products include a router with a second set of

one or more components capable of being configured to implement a second logical router within

the router.

        114.     One or more of the SonicWall ‘358 Products include a router with a forwarding

routing table that comprises an identifier that indicates an internal link is internal rather than an

external link.

                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 25 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 26 of 34




       115.      One or more of the SonicWall ‘358 Products include a router wherein the first and

second sets of components comprise functionality for establishing the internal link between the

first logical router and the second logical router and advertising the internal link to other routers

external to the router such that the first and second logical routers appear to the other routers as

interconnected standalone routers, wherein the internal link is a logical, non-physical entity.

       116.      The SonicWall ‘358 Products are available to businesses and individuals

throughout the United States.

       117.      The SonicWall ‘358 Products are provided to businesses and individuals located in

the Western District of Texas.

       118.      SonicWall has directly infringed and continues to directly infringe the ‘358 patent

by, among other things, making, using, offering for sale, and/or selling routers implementing

multiple logical routers within a single physical router, including but not limited to the SonicWall

‘358 Products.

       119.      By making, using, testing, offering for sale, and/or selling routers implementing

multiple logical routers within a single physical router, including but not limited to the SonicWall

‘358 Products, SonicWall has injured Plaintiffs and is liable for directly infringing one or more

claims of the ‘358 patent, including at least claim 1, pursuant to 35 U.S.C. § 271(a).

       120.      SonicWall also indirectly infringes the ‘358 patent by actively inducing

infringement under 35 USC § 271(b).

       121.      SonicWall has had knowledge of the ‘358 patent since at least service of this

Complaint or shortly thereafter, and SonicWall knew of the ‘358 patent and knew of its

infringement, including by way of this lawsuit.




                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 26 of 34
                 Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 27 of 34




          122.     SonicWall intended to induce patent infringement by third-party customers and

users of the SonicWall ‘358 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. SonicWall specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘358 patent. SonicWall performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘358 patent and with the knowledge that the induced acts would constitute infringement. For

example, SonicWall provides the SonicWall ‘358 Products that have the capability of operating in

a manner that infringe one or more of the claims of the ‘358 patent, including at least claim 1, and

SonicWall further provides documentation and training materials that cause customers and end

users of the SonicWall ‘358 Products to utilize the products in a manner that directly infringe one

or more claims of the ‘358 patent. 21 By providing instruction and training to customers and end-

users on how to use the SonicWall ‘358 Products in a manner that directly infringes one or more

claims of the ‘358 patent, including at least claim 1, SonicWall specifically intended to induce

infringement of the ‘358 patent. SonicWall engaged in such inducement to promote the sales of

the SonicWall ‘358 Products, e.g., through SonicWall user manuals, product support, marketing

materials, and training materials to actively induce the users of the accused products to infringe

the ‘358 patent. Accordingly, SonicWall has induced and continues to induce users of the accused




21
      See, e.g., SonicWall Network Security Virtual (Nsv) Firewall Series Next-Gen Security For
     Public, Private Or Hybrid Cloud Environments, SONICWALL DOCUMENTATION (2021);
     SonicWall SonicOS 6.5 NSv System Setup Administration, SONICWALL DOCUMENTATION
     (2020); SonicWall NSv Series on AWS Getting Started Guide (BYOL / PAYG), SONICWALL
     DOCUMENTATION (December 2020); SonicWall SonicOS 6.5 NSv Policies Administration,
     SONICWALL DOCUMENTATION (2020); SonicWall SonicOS 6.5 NSv Investigate Administration,
     SONICWALL DOCUMENTATION (May 2019); SonicWall SonicOS 6.5 NSv Monitor
     Administration, SONICWALL DOCUMENTATION (May 2019); and SonicOS 6.5 for NSv Series
     Security Configuration Administration Guide, SONICWALL DOCUMENTATION (October 2018).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 27 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 28 of 34




products to use the accused products in their ordinary and customary way to infringe the ‘358

patent, knowing that such use constitutes infringement of the ‘358 patent.

        123.     The ‘358 patent is well-known within the industry as demonstrated by multiple

citations to the ‘358 patent in published patents and patent applications assigned to technology

companies and academic institutions. SonicWall is utilizing the technology claimed in the ‘358

patent without paying a reasonable royalty. SonicWall is infringing the ‘358 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.

        124.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘358 patent.

        125.     As a result of SonicWall’s infringement of the ‘358 patent, Plaintiffs have suffered

monetary damages, and seeks recovery in an amount adequate to compensate for SonicWall’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

SonicWall together with interest and costs as fixed by the Court.

                                         COUNT IV
                           INFRINGEMENT OF U.S. PATENT NO. 8,243,593

        126.     Plaintiffs reference and incorporate by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

        127.     SonicWall designs, makes, uses, sells, and/or offers for sale in the United States

products and/or services for processing a flow of a series of information packets.

        128.     SonicWall designs, makes, sells, offers to sell, imports, and/or uses SonicWall

network security appliances running SonicOS 6.2 or later, including: SonicWall TZ Series

Firewalls (including at least the following models: SOHO W, SOHO 250, SOHO 250W, TZ300,

TZ300P, TZ300W, TZ350, TZ350W, TZ400, TZ400W, TZ500, TZ500W, TZ600, TZ600P);

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 28 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 29 of 34




SonicWall SuperMassive 9000 Series Firewalls (including at least the following models: SM9200,

SM9400, SM9600); and SonicWall NSa Series Firewalls (including at least the following models:

NSa 2600, NSa 3600, NSa 4600, NSa 5600, NSa 6600, NSa2 650, NSa 3650, NSa 4650, NSa

5650, NSa 6650, NSa 9250, NSa 9450, NSa 9650) (collectively, the “SonicWall ‘593 Product(s)”).

       129.     One or more SonicWall subsidiaries and/or affiliates use the SonicWall ‘593

Products in regular business operations.

       130.     One or more of the SonicWall ‘593 Products include technology for processing a

flow of a series of information packets. Specifically, the SonicWall ‘593 Products maintain a set

of behavioral statistics based on each and every information packet belonging to a flow.

       131.     The SonicWall ‘593 Products are available to businesses and individuals

throughout the United States.

       132.     The SonicWall ‘593 Products are provided to businesses and individuals located in

the Western District of Texas.

       133.     SonicWall has directly infringed and continues to directly infringe the ‘593 patent

by, among other things, making, using, offering for sale, and/or selling products and services for

processing a flow of a series of information packets.

       134.     The SonicWall ‘593 Products maintain a set of behavioral statistics for the flow,

wherein the set of behavioral statistics is updated based on each information packet belonging to

the flow, as each information packet is processed.

       135.     The SonicWall ‘593 Products enable the generation of behavioral statistics based

on each packet that is processed.

       136.     The SonicWall ‘593 Products determine, based at least partially upon the set of

behavioral statistics, whether the flow is exhibiting undesirable behavior.



                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                     Page 29 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 30 of 34




       137.     The SonicWall ‘593 Products determine whether the flow is exhibiting undesirable

behavior regardless of the presence or absence of congestion.

       138.     The SonicWall ‘593 Products enforce a penalty on the flow in response to a

determination that the flow is exhibiting undesirable behavior.

       139.     By making, using, testing, offering for sale, and/or selling products and services for

processing a flow of a series of information packets, including but not limited to the SonicWall

‘593 Products, SonicWall has injured Plaintiffs and is liable for directly infringing one or more

claims of the ‘593 patent, including at least claim 4, pursuant to 35 U.S.C. § 271(a).

       140.     SonicWall also indirectly infringes the ‘593 patent by actively inducing

infringement under 35 USC § 271(b).

       141.     SonicWall has had knowledge of the ‘593 patent since at least service of this

Complaint or shortly thereafter, and SonicWall knew of the ‘593 patent and knew of its

infringement, including by way of this lawsuit.

       142.     SonicWall intended to induce patent infringement by third-party customers and

users of the SonicWall ‘593 Products and had knowledge that the inducing acts would cause

infringement or was willfully blind to the possibility that its inducing acts would cause

infringement. SonicWall specifically intended and was aware that the normal and customary use

of the accused products would infringe the ‘593 patent. SonicWall performed the acts that

constitute induced infringement, and would induce actual infringement, with knowledge of the

‘593 patent and with the knowledge that the induced acts would constitute infringement. For

example, SonicWall provides the SonicWall ‘593 Products that have the capability of operating in

a manner that infringe one or more of the claims of the ‘593 patent, including at least claim 4, and

SonicWall further provides documentation and training materials that cause customers and end



                              COMPLAINT FOR PATENT INFRINGEMENT
                                                                                       Page 30 of 34
               Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 31 of 34




users of the SonicWall ‘593 Products to utilize the products in a manner that directly infringe one

or more claims of the ‘593 patent. 22 By providing instruction and training to customers and end-

users on how to use the SonicWall ‘593 Products in a manner that directly infringes one or more

claims of the ‘593 patent, including at least claim 4, SonicWall specifically intended to induce

infringement of the ‘593 patent. SonicWall engaged in such inducement to promote the sales of

the SonicWall ‘593 Products, e.g., through SonicWall user manuals, product support, marketing

materials, and training materials to actively induce the users of the accused products to infringe

the ‘593 patent. Accordingly, SonicWall has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe the ‘593

patent, knowing that such use constitutes infringement of the ‘593 patent.

        143.     The ‘593 patent is well-known within the industry as demonstrated by multiple

citations to the ‘593 patent in published patents and patent applications assigned to technology

companies and academic institutions. SonicWall is utilizing the technology claimed in the ‘593

patent without paying a reasonable royalty. SonicWall is infringing the ‘593 patent in a manner

best described as willful, wanton, malicious, in bad faith, deliberate, consciously wrongful,

flagrant, or characteristic of a pirate.




22
   See, e.g., SonicWall SonicOS 6.2 Administration Guide, SONICWALL DOCUMENTATION at 113
  (2017); M.G. Sriram Iyer, How to Configure Stateful Active-Standby High Availability in Gen6
  UTM Appliances, SONICWALL DELL EMC SUPPORT YOUTUBE CHANNEL (September 30, 2014),
  available at: https://www.youtube.com/watch?v=OillXUxSqa0; SonicWall Network Security
  Appliance (NSa) Series Datasheet, SONICWALL DATASHEET (2018); SonicOS Platform
  Datasheet, SONICWALL DOCUMENTATION (2018); SonicWall SonicOS 6.5 System Setup
  Administration, SONICWALL DOCUMENTATION (July 2020); SonicWall SonicOS 6.2
  Administration Guide, SONICWALL DOCUMENTATION (November 2017); SonicOS 6.5 Security
  Configuration Guide, SONICWALL DOCUMENTATION (May 2020); SonicOS 7 Rules and Policies
  Administration Guide, SONICWALL DOCUMENTATION (January 2021); SonicOS and SonicOSX 7
  Users Administration Guide for the TZ and NSv Series, SONICWALL DOCUMENTATION (August
  2020); and SonicOS 6.5 NSsp 1 2000 / SM 9800 System Setup, SONICWALL DOCUMENTATION
  (February 2019).

                               COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Page 31 of 34
              Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 32 of 34




       144.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘593 patent.

       145.     As a result of SonicWall’s infringement of the ‘593 patent, Plaintiffs have suffered

monetary damages, and seek recovery in an amount adequate to compensate for SonicWall’s

infringement, but in no event less than a reasonable royalty for the use made of the invention by

SonicWall together with interest and costs as fixed by the Court.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Sable IP, LLC and Sable Networks, Inc. respectfully request that this

Court enter:

       A.       A judgment in favor of Plaintiffs that SonicWall has infringed, either

                literally and/or under the doctrine of equivalents, the ‘431, ‘932, ‘358, and

                ‘593 patents;

       B.       An award of damages resulting from SonicWall’s acts of infringement in

                accordance with 35 U.S.C. § 284;

       C.       A judgment and order finding that SonicWall’s infringement was willful,

                wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or

                characteristic of a pirate within the meaning of 35 U.S.C. § 284 and

                awarding to Plaintiffs enhanced damages.

       D.       A judgment and order finding that this is an exceptional case within the

                meaning of 35 U.S.C. § 285 and awarding to Plaintiffs their reasonable

                attorneys’ fees against SonicWall.

       E.       Any and all other relief to which Plaintiffs may show themselves to be

                entitled.


                                COMPLAINT FOR PATENT INFRINGEMENT
                                                                                      Page 32 of 34
            Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 33 of 34




                                     JURY TRIAL DEMANDED

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Sable IP, LLC and

Sable Networks, Inc. request a trial by jury of any issues so triable by right.




                             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Page 33 of 34
         Case 6:21-cv-00190 Document 1 Filed 03/01/21 Page 34 of 34




Dated: March 1, 2021                  Respectfully submitted,


                                      /s/ Daniel P. Hipskind____________________
                                      Dorian S. Berger (CA SB No. 264424)
                                      Daniel P. Hipskind (CA SB No. 266763)
                                      BERGER & HIPSKIND LLP
                                      9538 Brighton Way, Ste. 320
                                      Beverly Hills, CA 90210
                                      Telephone: 323-886-3430
                                      Facsimile: 323-978-5508
                                      E-mail: dsb@bergerhipskind.com
                                      E-mail: dph@bergerhipskind.com

                                      Elizabeth L. DeRieux
                                      State Bar No. 05770585
                                      Capshaw DeRieux, LLP
                                      114 E. Commerce Ave.
                                      Gladewater, TX 75647
                                      Telephone: 903-845-5770
                                      E-mail: ederieux@capshawlaw.com

                                      Attorneys for Sable Networks, Inc. and
                                      Sable IP, LLC




                       COMPLAINT FOR PATENT INFRINGEMENT
                                                                         Page 34 of 34
